Case 0:19-cv-62751-RKA Document 26-1 Entered on FLSD Docket 12/23/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 0:19-cv-62751-RKA

DAVID GREENWALD,

Plaintiff
¥.

FROST-ARNETT COMPANY, and
CORAL ANESTHESIA ASSOCIATES,
INC.,

Defendants.

 

AFFIDAVIT OF HOURLY RATES PURSUANT TO LOCAL RULE 7.3(a)

I, Lauren M. Burnette, pursuant to 28 U.S.C. § 1746, hereby declare and state that the
following is true to the best of my personal knowledge, information and belief:

ie I am of legal age, sound mind, and make this Affidavit of my own free will.

Z. I am a Partner at the law firm of Messer Strickler, Ltd. and am managing attorney
of the Jacksonville, Florida office.

3 Messer Strickler, Ltd. served as counsel of record for Defendant Frost-Arnett
Company in the above-captioned case.

4, In my capacity as a Partner and managing attorney, and as lead defense counsel in
this case, | am familiar with and have personal knowledge of the hourly rates Messer Strickler,
Ltd. charged defendant Frost-Arnett Company in the defense of this action.

=F The hourly rates charged to defendant Frost-Arnette Company in the defense of this
action are: $400.00 per hour for Lauren M. Burnette, Esq.; $305.00 per hour for John M. Marees,

II, Esq. and David Frakt, Esq.; and $225.00 per hour for Erika M. Smith, Esq.
Case 0:19-cv-62751-RKA Document 26-1 Entered on FLSD Docket 12/23/2020 Page 2 of 2

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

 

 
